DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s amendment filed, 25 December 2020, of application filed, with the above serial number, on 11 December 2019 in which claims 1-6, 8-10 have been amended. Claims 1-10 are pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims have been amended to include ‘an extractor to extract setting information corresponding to the first conference information included in the setting information stored in the setting storage, based on the setting information stored in the setting storage’. It is indefinite what it being claimed in the limitation, as the setting storage is previously said to store second conference information, it is not clear if the setting storage has first conference 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marianko et al (hereinafter “Marianko”, 2016/0180259) in view of Nelson et al (hereinafter “Nelson”, 2019/0273767).
As per Claim 1, Marianko discloses a device setting apparatus comprising: 
memory that stores a program therein (at least paragraph 308; storage having software engines); and

a receiver to receive first conference information defining a first conference (at least paragraph 305-306; schedule a conference based on type of meeting); 
a setting storage to store second conference information that is different than the first conference information and setting information of a device (at least paragraph 308-309, 343; storage device storing reservation information and resource presets and parameters (par. 324: resources are conference room devices)),; 
an extractor to extract setting information corresponding to the first conference information included in the setting information stored in the setting storage, based on the setting information stored in the setting storage (at least paragraph 324, 339, 346; preset parameters being programmable for resources such that at the start time of the conference commands are sent to the resources to program/activate/turn on the respective resources needed according to presets defined by user); and 
a setting executor to execute setting processing of the device based on the extracted setting information (at least paragraph 339, 346, 343; preset parameters being programmable for resources such that at the start time of the conference commands are sent to the resources to program/activate/turn on the respective resources needed according to presets defined by user). 
Marianko fails to explicitly disclose the second conference information defining a second conference held before the first conference, the setting information including information indicating setting of the device in the second conference, the second conference information and the setting information being associated with each other. 
As per Claim 2. The device setting apparatus according to claim 1, wherein each of the first conference information and the second conference information includes conference room name information indicating a conference room name of a conference room for which a corresponding one of the first conference and the second conference is designated, and conference name information indicating a conference name, and wherein the extracted setting information corresponds to the conference room name information and the conference name information of the first conference information included in the setting information stored in the setting storage (at least Fig. 6, par. 345, 348, 350, 329; determine particular conference room having the required preset resources and each conference room associated with name 565; name of the event). 
As per Claim 3. The device setting apparatus according to claim 2, wherein each of the first conference information and the second conference information further includes at least one of starting date and time information and ending date and time information, and the extracted setting information corresponds to at least one of the starting date and time information of the first conference information and the ending date and time information of the first conference information, wherein each of the starting date and 
As per Claim 4. The device setting apparatus according to claim 2, wherein each of the first conference information and the second conference information further includes participant name information that indicates a name of a participant of a corresponding one of the first conference and the second conference, and the extracted setting information corresponds to the participant name information of the first conference information included in the setting information stored in the setting storage (at least paragraph 345, 356; organizer name and people). 
As per Claim 5. The device setting apparatus according to claim 1, wherein each of the first conference information and the second conference information includes conference room name information indicating a conference room name of a conference room for which a corresponding one of the first conference and the second conference is designated and access destination information indicating an access point of the device, and wherein the extracted setting information corresponds to the conference room name information of the first conference information, and the access destination 
As per Claim 6. The device setting apparatus according to claim 1, wherein each of the first conference information and the second conference information indicates at least one of a conference room name, a conference name, a name of an organizer, a name of a participant, a department name of the participant corresponding to the name of the participant, a conference starting date and time, a conference ending date and time, and an access point of the device (at least paragraph 393). 
As per Claim 7. The device setting apparatus according to claim 1, wherein the device includes at least one of a camera, a microphone, a speaker, a display, a card reader and a network connection device (at least paragraph 352; the conference room resources are a computer 5, speaker phone 44, lighting system 71, projector 16 and projector screen 48). 
As per Claim 8, Marianko discloses a device setting method executed by a device setting apparatus provided with a setting storage to store second conference information defining a first conference and setting information of a device (at least paragraph 308-309, 343; 
the device setting method includes 
receiving, by the device setting apparatus, first conference information that is different than the second conference information (at least paragraph 305-306; schedule a conference based on type of meeting), 
extracting, by the device setting apparatus, setting information corresponding to the first conference information included in the setting information stored in the setting storage, based on the setting information stored in the setting storage (at least paragraph 324, 339, 346; preset parameters being programmable for resources such that at the start time of the conference commands are sent to the resources to program/activate/turn on the respective resources needed according to presets defined by user), and 
performing setting, by the device setting apparatus, to execute setting processing of the device based on the extracted setting information (at least paragraph 339, 346, 343; preset parameters being programmable for resources such that at the start time of the conference commands are sent to the resources to program/activate/turn on the respective resources needed according to presets defined by user). 
Marianko fails to explicitly disclose the second conference information defining a second conference held before the first conference, the setting information including information indicating setting of the device in the second conference, the second conference information and the setting information being associated with each other. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Nelson. Nelson discloses, in an analogous meeting configuration art, an interactive whiteboard IWB device that uses settings from prior electronic meetings for new meetings if they have similar meeting properties (at least paragraph 450-456). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Nelson’s meeting manager with Marianko, as Marianko teaches using preset values for similar meetings, but simply not on a particular past meeting(s), and as Nelson teaches this results in better results for newly created meetings, particularly for multiple occurrences of each type of meeting, such as a department meeting, saving the conference initiator additional time with respect to setting up reoccurring meetings, compared to Marianko’s going thru multiple preset confirmations, for example.
As per Claim 9, Marianko discloses a device setting system comprising:
a server apparatus (at least paragraph 308-309, 321); and 
a device setting apparatus connected communicably with the server apparatus, wherein the server apparatus includes a setting storage to store second conference information defining a first conference and setting information of a device (at least paragraph 308-309, 343; storage device storing reservation information and resource presets and parameters (par. 324: resources are conference room devices)), wherein the device setting apparatus is provided with a receiver to receive first conference information that is different than the second conference information (at least paragraph 305-306; schedule a conference based on type of meeting), an extractor to extract setting information corresponding to the first conference information included in the setting information stored in the setting storage, based on the setting information stored in the setting storage of the server apparatus (at least paragraph 324, 339, 346; preset parameters being programmable for resources such that at the start time of the conference commands are sent to the resources to program/activate/turn on the respective resources needed according to presets defined by user), and a setting executor to execute setting processing of the device based on the extracted setting information (at least paragraph 339, 346, 343; preset parameters being programmable for resources such that at the start time of the conference commands are sent to the resources to program/activate/turn on the respective resources needed according to presets defined by user). 
Marianko fails to explicitly disclose the second conference information defining a second conference held before the first conference, the setting information including information indicating setting of the device in the second conference, the second conference information and the setting information being associated with each other. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Nelson. Nelson discloses, in an analogous meeting configuration art, an interactive whiteboard IWB device that uses settings from prior electronic meetings for new meetings if they have similar meeting properties (at least paragraph 450-456). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Nelson’s meeting manager with Marianko, as Marianko teaches using preset values for similar meetings, but simply not on a particular past meeting(s), and as Nelson teaches this results in better results for newly created meetings, particularly for multiple occurrences of each type of meeting, such as a department meeting, saving the conference initiator additional time with respect to setting up reoccurring meetings, compared to Marianko’s going thru multiple preset confirmations, for example.
As per Claim 10, Marianko discloses a non-transitory computer-readable recording medium storing a device setting program, the device setting program causing a computer included in a device setting apparatus to function as: 

a setting storage to store second conference information that is different than the first conference information and setting information of a device (at least paragraph 308-309, 343; storage device storing reservation information and resource presets and parameters (par. 324: resources are conference room devices)),
an extractor to extract setting information corresponding to the first conference information included in the setting information stored in the setting storage, based on the setting information stored in the setting storage (at least paragraph 324, 339, 346; preset parameters being programmable for resources such that at the start time of the conference commands are sent to the resources to program/activate/turn on the respective resources needed according to presets defined by user), and 
a setting executor to execute setting processing of the device based on the extracted setting information (at least paragraph 339, 346, 343; preset parameters being programmable for resources such that at the start time of the conference commands are sent to the resources to program/activate/turn on the respective resources needed according to presets defined by user).
Marianko fails to explicitly disclose the second conference information defining a second conference held before the first conference, the setting information including information indicating setting of the device in the second conference, the second conference information and the setting information being associated with each other. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Nelson. Nelson discloses, in an analogous meeting configuration art, an interactive whiteboard IWB device that uses settings from prior electronic meetings for new meetings if they have similar meeting properties (at least paragraph 450-456). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Nelson’s meeting manager with Marianko, as Marianko teaches using preset values for similar meetings, but simply not on a particular past meeting(s), and as Nelson teaches this results in better results for newly created meetings, particularly for multiple occurrences of each type of meeting, such as a department meeting, saving the conference initiator additional time with respect to setting up reoccurring meetings, compared to Marianko’s going thru multiple preset confirmations, for example.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues, in substance, that Marianko does not teach using past conference information for a future conference (as claimed ‘a setting storage to store second conference information that is different than the first conference information and setting information of a device, the second conference information defining a second conference held before the first conference, the setting information including information indicating setting of the device in the second conference, the second conference information and the setting information being associated with each other’). 
Such claimed subject matter is analogous to adjourning a conference room for lunch, for example, not touching anything in the room and later on in the future such as later that day having another conference and using the room as is, performed on a computer. Nelson teaches the amended features.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY G TODD whose telephone number is (303)297-4763.  The examiner can normally be reached on 8:30-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571)272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY G TODD/Primary Examiner, Art Unit 2457